DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 13, 16, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson (US 7030777).
Regarding claim 1, In figures 1 and 2, Nelson discloses a safety warning system (abstract) including at least one sensor (incursion detector (50)) or sensor system to detect an abnormal safety situation relative to a safety zone (defined by traffic cones (16)), at least one network transmitter (transceiver (54)) associated with the at least one sensor or sensor system, at least one controller (control circuit (52)) associated with the at least one sensor or sensor system to receive information from the at least one sensor or sensor system and issue an alert signal based on a comparison of the information received (Nelson: col 9, line 28-col 10, line 34) and at least one of a safety setpoint (predetermined amplitude (Nelson: col 9, lines 45-49)), the alert signal issued over a safety zone network, and at least one wearable unit (pager (Nelson: col 11, lines 50-67), (Nelson: col 13, lines 10-22)) provided for each user in the safety zone, the wearable unit providing at least a tactile alert (haptic feedback (Nelson: col 13, lines 15-19) to the user based on the comparison to warn the user of an occurrence of an abnormal safety situation within the safety zone (Nelson: abstract); 
wherein the at least tactile alert to the user is in the form of a haptic or vibration alert based on alerting the user through the sense of touch (Nelson: col 11, lines 61-67);
wherein the at least one network transmitter establishes a self-contained safety zone network limited to the safety zone and which is independent of both outside infrastructure and access to external communications platforms for operation (Nelson: col 7, lines 14-67).

Regarding claim 3, Nelson teaches receiver units are configured to generate an annunciation at different levels (Nelson: col 11, lines 27-49) and providing vibratory feedback (Nelson: col 11, lines 50-67).

Regarding claim 4, wherein the safety zone network is a network which is limited to the particular safety zone (discloses a safety zone network configured for operation over a single radio frequency (Nelson: col 7, lines 14-36)).

Regarding claim 5, wherein the at least one controller associated with the at least one sensor or sensor system is a sensor controller directly associated with each at least one sensor or sensor system in a sensor unit so that the comparison of information received in the safety setpoint can be accomplished at the sensor unit with alerts distributed by at least one of the sensor units (Nelson: Figure 2, and col 6, lines 30-44).

Regarding claim 6, wherein the system includes a number of sensor units, each sensor unit including at least one sensor and a sensor controller, and at least one network controller associated to each of the sensor units to receive information from each sensor unit and process information to ascertain whether an alert is required and then issue the alert via at least one network transmitter (Nelson: Figure 1, sensor units (22(a))-(22(d))).

Regarding claim 7, wherein the alerts are issued in real time based on a real time occurrence of abnormal safety situations occurring in or relative to the safety zone (Nelson: abstract).

Regarding claim 8, wherein the at least one sensor is provided in a mobile sensor unit (Nelson: Figure 1, traffic cones (16)).

Regarding claim 9, wherein the at least one sensor is provided in a mobile sensor unit (Nelson: each impact detector (50) monitors the area of associated traffic cone (16) (figure 1)).

Regarding claim 13, wherein one or more of a repeater stations are provided within the safety zone in order to ensure that the alert signal reaches all of the wearable units (Nelson: col 11, lines 16-20). 

Regarding claim 16, wherein each wearable unit is synced or linked with the safety zone network to ensure that each wearable unit within the safety zone will receive any alerts that are issued which are relevant to the particular user (Nelson: col 12, line 52 – col 13, line 9).

Regarding claim 19, wherein the sensor unit controller and/or network controller identify the existence of an abnormal safety situation, but also ascribe to each wearable unit, a level of risk from that abnormal safety situation and then the alerts are issued accordingly (Nelson: col 11, lines 27-49).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 10, 12, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Carlson (US 20160280240).
Regarding claim 2, Nelson does not specifically disclose wherein the at least one sensor or sensor system is configured to sense a speed or velocity of each of at least one vehicle relative to the safety zone and one or more safety setpoints is provided in terms of a speed limit, a detection of a vehicle travelling above the one or more safety setpoints triggering the issue of an alert signal. Carlson teaches triggering alerts based on speed (Carlson: paragraphs 20 and 22). Modifying Nelson to include speed triggered alerts would increase the utility of the system by detecting additional abnormal safety situations. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nelson according to Carlson.
Regarding claim 10, wherein a number of sensors is used to create a geo-fence about the safety zone and a location or positioning system is used to allow the system to pinpoint the location of users through their wearable units (Carlson: Figure 1A discloses a number of sensors (WDU) are used to create a geo-fence about a safety zone where the geo-fence is considered a virtual perimeter surrounding the zone monitored by the sensors (WDU). Carlson also discloses a GPS system to enable location of users through their wearable units (PADs) [0021]).

Regarding claim 12, wherein information within the system of the present invention is transmitted to storage for reporting or logging purposes (Carlson: paragraphs 28 and 78).

Regarding claim 14, wherein each wearable unit has an input interface as well as providing the tactile alert as an input interface to allow the user to confirm receipt of the alert (Carlson: paragraphs 16 and 36).

 Regarding claim 15, wherein the wearable unit includes a location receiver allowing the location of the user to be ascertained through location of their wearable unit (Carlson: paragraph 21).

Claim 11, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Official Notice.
Regarding claim 11, wherein an alert is issued dependent upon a particular location of users within the safety zone is not specifically disclosed by Nelson. Examiner takes Official Notice that it is well known in the art to provide alerts based on the particular location of a user within an area. Modifying Nelson to include specific alerts based on locations of users within an area would increase the overall safety of the device by providing users with additional alerts. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nelson according to Official Notice.

Regarding claim 17, wherein the wearable unit issues a signal to the system controller or sensor controllers in order to establish that each wearable unit within the safety zone is operational is not specifically disclosed by Nelson. Examiner takes official notice that it is well known in the art for systems to verify the operational status of electronic monitoring units. Modifying Nelson to issue a signal to establish operational status of wearable units would increase the overall utility of the system by providing the user with information regarding units functionality. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nelson according to Official Notice.

Regarding claim 18, wherein each wearable unit is uniquely identified within the safety zone network to identify each particular wearable unit and thereby, identify each user is not specifically disclosed by Nelson. Examiner takes official notice that it is well known in the art for systems to have unique identification for wearable units in order to identify each user. Modifying Nelson to include unique identifiers for the wearable units would increase the overall utility of the system by providing the user with information regarding units identity. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nelson according to Official Notice.

Regarding claim 20, wherein the wearable unit also monitors a health or condition of the user and/or an environment in which the user is operating is not specifically disclosed by Nelson. Examiner takes official notice that it is well known in the art wearable units to monitor the health of users. Modifying Nelson to monitor the health of users would increase the overall utility of the system by providing the user with additional information regarding users health. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nelson according to Official Notice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689